DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 09/06/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinich et al. (US 8847584; hereinafter Steinich).
Regarding claim 1, Steinich discloses in figure(s) 1-11 a multi-turn measurement system, comprising: 
a plurality of gears (gears 1a, 1b …1e; figure 8a);
a plurality of pinions (pinions 11, 2; figure 7) engaging the plurality of gears, rotation of the pinions about a center axis (rotation axis 10) drives rotation of the plurality of gears;

    PNG
    media_image1.png
    536
    566
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    622
    650
    media_image2.png
    Greyscale

a plurality of magnets (magnets 4a, 4b) each disposed on one of the plurality of gears and having a magnetic field that changes based on an angular position of the one (abs. - magnets are scanned by separate sensor elements, whose signals are computed with one another and yield a total number of revolutions); and 
a plurality of magnetic field sensors (angle sensors 12) each positioned to sense the magnetic field of one of the plurality of magnets (4a, 4b; col. 1 lines 24-27 :- disposing a permanent magnet eccentrically on the shaft and detecting its rotational position touch free through a magnetic field sensitive sensor).

Regarding claim 2, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 1, wherein each of the pinions has a different number of teeth (col. 1 lines 62-64 :- gear transmission to select it as N:N+/-1, where N is the number of teeth on the interacting gears.).

Regarding claim 3, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 2, wherein the pinions rotate simultaneously about the center axis (col. 4 lines 28-34 :- rotational connection of the at least two magnet units can be provided in a conventional mechanical manner, e.g. through teethings which are applied as external teethings directly to the magnet units or to a separate component, acting as a gear, to which the magnet units are connected in a torque proof manner).

Regarding claim 4, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 3, wherein the plurality of pinions (pinions 11; figure 6a) include a first pinion and a second pinion disposed at different positions (upper and lower with respect to 25) along the center axis (10).

Regarding claim 5, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 1, wherein the plurality of gears include a first gear and a second gear having a different number of teeth (col. 5 lines 15-20 :-  speed ratio of the meshing gears is selected as small as possible, thus as close as possible to 1, but still different from 1 … number of teeth in two meshing gears only differs by one tooth).

Regarding claim 6, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 4, wherein the first gear (1a) and the second gear (1b) are disposed at different positions along the center axis (10), the first gear engaging the first pinion (11) and the second gear engaging the second pinion (2).

Regarding claim 7, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 6, wherein the plurality of gears include a third gear (1c) aligned with the first gear along the center axis and engaging the first pinion (11).

Regarding claim 8, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 1, wherein each of the magnets (4a,4b) is positioned centrally on an axis of rotation (10) of one of the gears.

Regarding claim 9, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 8, wherein a magnetization direction of each of the magnets extends in a diametric direction of the one of the gears (col. 4 lines 35-38 :- contactless rotatable couplings, e.g. through magnetizations which alternate along the circumference).

Regarding claim 10, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 1, wherein the magnetic field sensors are disposed on a side of a sensor board (sensor boards 25a, 25b) facing the magnets (4a, 4b), each of the magnetic field sensors (12) is aligned with one of the magnets in a direction parallel to the center axis.

Regarding claim 11, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 10, further comprising an electromagnetic shield (shield 21; figure 1a) disposed between the sensor board (25) and the gears (1a,1b/22a).

Regarding claim 12, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 11, wherein each of the magnetic field sensors (12) is disposed in one of a plurality of passageways extending through the electromagnetic shield (col. 7 lines 47-52 :- wherein the shaft 2 of the first gear 1b passes through the lower housing component 22a and is driven rotation about the rotation axis 10 from the outside, whereas the second gear 1a is only placed in the housing component 22a through a shaft extension 11).

Regarding claim 13, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 1, further comprising a shaft (col. 5 lines 51-55 :- a shaft or shaft stub, which reach through the housing to the outside, wherein the components support the magnet units which are not directly driven from the outside or the components support the gears of the magnet units in the housing), the pinions (11,2) are disposed on the shaft and rotate with the shaft about the center axis (10).

Regarding claim 14, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 13, further comprising an integrated circuit (clm. 1  - processing electronics (30) are disposed in a housing (22) of the sensor, and on one of the angle sensor elements (12) configured as a chip; figures 1,5) connected to the magnetic field sensors (12) and receiving a plurality of signals representing (clm. 1 - processing electronics (30) configured to detect the number of complete revolutions based on the signals of two or more of the angle sensor elements (12) of the magnet unit (5)).

Regarding claim 15, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 14, wherein the integrated circuit determines a number of rotations of the shaft about the center axis based on the signals (clm. 1 - processing electronics (30) configured to detect the number of complete revolutions based on the signals of two or more of the angle sensor elements (12) of the magnet unit (5)).

Regarding claim 16, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 15, wherein the integrated circuit determines an angular position of the shaft about the center axis based on the signals (col. 1 lines 29-31 :- measures the position of a magnetic field, thus of the field lines as a vector in its measuring plane, typically in the chip plane.).

Regarding claim 17, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 16, wherein the integrated circuit (col. 6 lines 29-34 :- disposing the angle sensor elements and possibly the associated processing electronics, which can be disposed on a separate circuit board, or also within the respective angle sensor element configured as a chip; processing electronics 30 in figures 1,5) associates a unique rotational position of the shaft including both the number of rotations of the shaft (col. 6 lines 60-65 :- the signals supplied by the at least two angle sensor elements have to be computed with one another, in order to compute the exact number of complete revolutions of the drive shaft, while the exact rotational position within 360.degree. is directly indicated by the angle sensor element of the magnet unit driven from the outside) and the angular position of the shaft with each of a plurality of combinations of the signals (col. 1 lines 46-48 :- first indicator can essentially only represent the completed revolutions performed, wherein the second indicator represents the fractions of a revolution; col. 2 lines 1-5 :- the angle sensor element of the shaft which is not stepped down indicates the rotational position within a complete revolution; however, the angle sensor element of the next stepped down transmission stage indicates a rotational position, which deviates from the number of completed revolutions.).

Regarding claim 18, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 17, wherein the integrated circuit is capable of determining the unique rotational position at any given time during operation of the multi-turn measurement system (col. 2 lines 1-3 :- the angle sensor element of the shaft which is not stepped down indicates the rotational position within a complete revolution; however, the angle sensor element of the next stepped down transmission stage indicates a rotational position, which deviates from the number of completed revolutions.).

Regarding claim 19, Steinich discloses in figure(s) 1-11 the multi-turn measurement system of claim 17, wherein the integrated circuit determines the unique rotational position based only on the signals (col. 2 lines 1-3 :- the angle sensor element of the shaft which is not stepped down indicates the rotational position within a complete revolution; however, the angle sensor element of the next stepped down transmission stage indicates a rotational position, which deviates from the number of completed revolutions.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinich in view of Seger et al. (US 20030218458).
Regarding claim 20, Steinich teaches in figure(s) 1-11 the multi-turn measurement system of claim 17, 
Steinich does not teach explicitly further comprising a communication board receiving an output signal representative of the unique rotational position from the integrated circuit, the communication board transmitting the output signal externally of the multi-turn measurement system.
However, Seger teaches in figure(s) 1-7 further comprising a communication board receiving an output signal representative of the unique rotational position from the integrated circuit, the communication board transmitting the output signal externally of the multi-turn measurement system (para. 42 - computed angle is provided as a 12-bit serial digital output signal 12 that varies linearly and proportionally to the rotational angle of the input shaft. Output amplifiers 13 provide the appropriate rise times, pulse amplitude, and output impedance for a bus interface. An analog output signal (not shown) may also be provided with a conventional conditioning circuit communicating with the microprocessor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinich by having further comprising a communication board receiving an output signal representative of the unique rotational position from the integrated circuit, the communication board transmitting the output signal externally of the multi-turn measurement system as taught by Seger in order to provide "Computation of the individual magnet rotation angles and the input shaft angle is performed using a microprocessor and appropriate signal conditioning circuits." (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Has et al. (US 20150323349) discloses "Sensor Arrangement For Sensing Rotation Angles On A Rotating Component In A Vehicle".
 Wong et al. (US 7579829) discloses "Inductive Multi-turn Encoder".
 Mock et al. (US 20060208726) discloses "position sensing for moveable mechanical systems and associated methods and apparatus".
Strasser (US 20030112157) discloses “Multiturn Encoder”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868